MAHER & PITTELL, LLP

 

ATTORNEYS AT LAW

Reply To: Long Island Office
42-40 Bell Blvd, Suite 302 14 Bond St, Suite 389
Bayside, New York 11361 Great Neck, New York 11021
Tel (516) 829-2299 Tel (516) 829-2299
Jp@jpittell.com Jp@jpittell.com
January 19, 2020

USDC SDNY
Hon. Deborah A. Batts DOCUMENT
US. District Court ELECTRONICALLY FILED
500 Pearl St DOC #-

- 1/21/2020

New York, NY 10007 DATE FILED:—£——f———

 

 

 

Re: US v. Pena Montero and Lora Jimenez, 19 Cr 52 (DAB)
Dear Judge Batts:
Iam counsel for Carlos Alberto Lora Jimenez, a defendant in the above referenced matter.

Previously, Mr. Lora Jimenez pleaded guilty, before Your Honor, pursuant to a Plea
Agreement.

Currently, the parties sentencing submissions are due tomorrow, January 20, 2020. To date,
we have not yet received the draft PSR. In addition, I am still awaiting receipt of letters and other
documents to include in the Sentencing Memorandum to be submitted on behalf of Mr. Lora
Jimenez.

The sentencing date is currently scheduled for March 31, 2020. In light of the foregoing, I
respectfully request the submission schedule be modified as follows:

March 10, 2020 at 4 p.m., parties submissions due;
March 17, 2020 at 4 p.m., replies to parties submissions (if any) due;
March 31, 2020 at 11 a.m. sentencing date (unchanged)

I have conferred with the Government and they consent to this my request.

Written submissions must be sent to Respectfully submitted,
the other side and the Court by /s/

April 6, 2020 at 4 p.m. Responses Jeffrey G. Pittell
must be submitted to the initiating
party and the Court by April 20,
2020 at 4 p.m. The date for
sentencing is ADJOURNED SINE DIE.
/s DAB

1/21/2020

SO ORDERED.

é
Deborah A. Batts
United States District Judge

1/21/2020
